UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6538


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANDRE TURNER PRIMUS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:12-cr-00024-GMG-RWT-1;
3:16-cv-00090-GMG-RWT)


Submitted: September 28, 2017                                Decided: November 9, 2017


Before WYNN, FLOYD, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andre Turner Primus, Appellant Pro Se. Paul Thomas Camilletti, Assistant United States
Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andre Turner Primus seeks to appeal the district court’s orders accepting the

recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2255

(2012) motion and Fed. R. Civ. P. 59(e) motion. The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B)

(2012). A certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court

denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment of the constitutional

claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Primus has not

made the requisite showing. See Beckles v. United States, 137 S. Ct. 886, 892 (2017).

Accordingly, we deny a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                             DISMISSED



                                             2